Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
 
Applicant’s Amendment
Applicant’s amendment filed 11/4/2021 has been received and entered.  Claims 1 has been amended, claims 7 and 9 are cancelled.
Claims 1-6, 8 and 10 are pending.

Election/Restriction
Applicant’s election without traverse of the three specific species in the reply filed on 11/26/2020 was acknowledged, and upon initial search and review it did not appear that there would be an undue burden to examine all the species recited in the claims, and the restriction requirement was withdrawn.
Claims 1-6, 8 and 10 drawn to a method of analyzing fetal DNA sequence data and analyzing it using HMM based on Viterbi algorithm is currently under examination.

Priority
	This application filed 7/19/2018 is a continuation of 14/395065 (now abandoned), which is a 371 national stage filing of PCT/CN2012/075478 filed 5/14/2012.
	Applicants note the priority information, and note that it is before the Fan et al reference which is cited in the 101 rejection and is not prior art.
	A review by Lo (2000) has been cited in the 101 as evidence that cfDNA from a fetus could be detected in peripheral blood to replace Fan et al.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the newly added limitation "the DNA sample extracting apparatus being adapted for noninvasive antenatal detection" does not appear to be specifically supported by the specification. 
The best support appears to be on page 12 of the specification which teaches “According to embodiments of the present disclosure, the system 1000 may also comprise a DNA sample extracting apparatus, adapted for extracting the genomic DNA sample of the fetus from pregnant peripheral blood. Thus, the system may be adapted for noninvasive antenatal detection.”  As amended, the claims require that the ‘extracting apparatus’ be adapted, however the specification appears to support that it is the system that is adapted.  Importantly, that element that provides that it is non-invasive appears to be supported by the fact that the sample is peripheral blood, though it is unclear from the specification how blood is extracted from the body in a non-invasive means.  The DNA extraction appears to be known methods and means of isolating and obtaining DNA from a sample, not an apparatus as presently claimed.  Dependent claims provide limitations on how the method is performed and require the extraction apparatus, however do not address how the apparatus is adapted to resolve the issue of the instant amendment.
Amending the claim to be consistent with limitations of the apparatus or for the system to be adapted could address the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the DNA sample extracting apparatus being adapted for noninvasive antenatal detection" in claim 1.  Here there is no specific apparatus provided in the specification, and appear to refer to methodology for extracting DNA from a sample.  The support found in the specification for the limitation appears on page 5 which provides “According to embodiments of the present disclosure, methods and devices for extracting a nucleic acid from a biological sample are not subjected to any special restrictions, which may be performed using a commercial nucleic acid extracting kit.”  The specification fails to provide any details for adapting the commercial kits or methods, and appear to provide for the use of known methods of isolating DNA from a sample.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 has been amended to recite “extracting a genomic DNA sample of a fetus, using a DNA sample extracting apparatus, from a pregnant sample, the DNA sample extracting apparatus being adapted for noninvasive antenatal detection”, and dependent claims provide for the sample to be blood, urine or breast milk, however it is unclear if the system is adapted to extract only fetal genomic DNA or if other sources of DNA can be present and/or extracted.  Further it is unclear if the device is adapted only for antenatal detection, or how, or if extraction methods and devices that provide for other detection or uses are comprised within the scope of the claims.
More clearly setting forth the metes and bounds of the apparatus or what it provides for the extraction step would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim Analysis
Independent claim 1 has been amended and still is generally directed towards a method of analyzing fetal DNA sequence data and analyzing it using HMM.  More specifically, the claims have been amended to provide for a step of extracting a genomic DNA sample of a fetus with an apparatus for non-invasive detection and as previously provided and considered in dependent claim 2 the sample is peripheral blood and now also breast milk and urine, and that the samples except for the peripheral blood (where the source provides cfDNA which is a fragmented form) are fragmented for library construction (also dependent claim 2).  Previously, the claim was amended in the preamble “for antenatal detection” and throughout prosecution has been considered in light of the requirement of the source being a fetus genome.  The analysis steps for the sequence reads representing the library are analyzed using a hidden Markov Model based on  a Viterbi algorithm and an indication of the meaning of each of the variables set forth in the equation and that the region being analyzed is known to have a polymorphism from a one-time read of the library that was created.    
The steps of claim 1 that have now been amended provide additional elements for the extraction, construction of a library and sequencing be implemented by an apparatus, and that the step considered the judicial exception for the determining step be performed via a processor and implemented in consideration of several wherein clauses.  The method as amended requires determining the base information using a Hidden Markov Model (HMM) and genetic information of related individuals; through the analysis of fetal sequence data using HMM based on a Viterbi algorithm.  In review of the claim as a whole and in light of the guidance of the specification, the physical steps of the claim are directed to method steps of obtaining the DNA from a fetal sample or known source and sequencing the DNA to obtain the sequence data for analysis, in view of the breadth of the claim and guidance of the specification, the additional elements appear to rely on technology know in the art noting that claim 3 lists know devices used for sequencing.  Dependent claims 2, 5-6, 10 set forth the nature and source of the fetal DNA and means of obtaining the sequence data and in view of the evidence of record and guidance of the specification appear to provide known conventional sources and means for obtaining sequence read data.
Under step 1 of the 101 analysis, the claims are directed to statutory subject matter as a process, here a method that requires creating a library and sequencing a region of interest, and subsequent analysis of the read data of the region.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and analyzing sequence data for to determine haplotype.   The step of aligning and comparing a fetal sample sequence to a reference and using HMM to provide for a ‘possible fetal haplotype recombination’ to arrive at the characterization of a ‘predetermined region’ are instructional steps.  As amended, providing the specific nature of the Viterbi algorithm.  In review of the specification, the terms set forth in the claims are indicated to be “used herein both follow classic definitions of Viterbi algorithm. Detailed descriptions for the definition of the parameter may refer to Lawrence R. Rabiner, PROCEEDINGS OF THE IEEE, Vol.77, No.2, February 1989, which is incorporated herein by reference.”  In view of the specification, the claim requires computing similarity scores of sequence data of a reference and fetus, and analyzing the sequences using the mathematical model of HMM.  The judicial exception is a set of instructions for analysis of sequence data and are in the categories of both Mathematical Concepts mathematical formulas as it is drawn to the use of the statistical modeling for possible haplotype of the fetus in the use of HMM/Viterbi algorithm, and Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Claims 4 and 8 provide for further details on comparison of sequences and how the HMM is implemented in the sequence analysis and is considered part of the judicial exception.  In review of the evidence of record, the combination of the judicial exception together with additional elements of the dependent claims do not appear to provide for significantly more to make the claim patent eligible.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follows the judicial example to which it is applied, nor does it appear to provide any feedback to how the data is obtained, nor is there evidence that it is tied to a technical field.  This judicial exception requires steps recited at high level of generality and given the limitation of ‘via a processor’ are only stored on a non-transitory media or performed on a computer processor, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B as significantly more.  In review of the relevant art, methods of obtaining read data about a genome of a fetus that is represented as cfDNA in the peripheral blood of a pregnant female (dependent claim 2) were known.  Lo (2000) provide nonivasive prenatal measurements of fetal genome, and provide that the non-invasive method can be used for prenatal genetic testing.  With respect to the analysis of read data and the judicial exception practiced via a processor it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."

As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction to analyze the read data are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  In step 2, it is acknowledged that the additional elements require providing a library based on a DNA sample of a fetus, subjecting the library to sequencing and now be performed by an apparatus.  In review of the guidance of the specification and breadth of the claims, the additional elements to obtain the sequence read data appear to be known conventional steps used to obtain sequence data for a fetus from cfDNA from a pregnant female.  These steps alone or in combination do not appear to appear to be unique nor based on the evidence of record provide for significantly more than sequence data for further analysis.  The judicial exception of the claim is the determining step, which as amended comprises more details of the algorithm in which HMM is based and used, and that the method is implemented on a processor.  The method requires determining the base information using a Hidden Markov Model (HMM) and genetic information of related individuals; and still considered the judicial exception of the claim is the analysis of fetal sequence data using HMM.  In review of the claim as a whole, the additional elements of the claim are directed to method steps of obtaining the DNA from a fetal sample and sequencing the DNA to obtain the sequence data for analysis, in view of the breadth of the claim and guidance of the specification, the additional elements do not appear to provide for significantly more to make the claim as a whole patent eligible.  Dependent claims 2, 3, 5-6, 10 set forth the nature and source of the fetal DNA and means of obtaining the sequence data and in view of the evidence of record and guidance of the specification appear to provide known conventional means, and do not appear to provide for significantly more to make the claim patent eligible.  
Based upon an analysis with respect to the claim as a whole, the claims do not recite something significantly different than a judicial exception, and appear to be directed towards a method of receiving sequence data and comparing the data to identify ‘possible haplotype’ sequences obtained from a fetus.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
In the instant case, the claims as stated are drawn to method of analyzing fetal sequence data using a HMM model which comprise abstract instructions for genetic assessment of a fetus.  As such, the instant claims are drawn only to an abstract process that only manipulates data, here analyzing sequence reads with a reference sequence of a parent and, therefore, are not directed to patent eligible subject matter.   Therefor the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Applicant’s arguments
Applicants provide an overview for the analysis for 101 citing the 2019 PEG.
In response, it is noted that this document is not the current standard relied upon by the office, and the necessary guidance has not been incorporated into the MPEP.

Applicants note the amendments to claim 1 as amended and provide the analysis of the fetus sequencing reads and one or more related individuals using HMM, and that the fetal haplotype is determined using the HMM based on Viterbi algorithm, and that the claim does not only and merely recite the mathematical concept in the claim, and argue that the it improves the performance (higher accuracy and lager amount of information obtained) in the data processing based on the ranges of the Viterbi algorithm.
In response, as provided above the amended claims and new limitations have been analyzed and found to be directed to a judicial exception and not patent eligible.  With respect to arguments of technical advantages, the argument that 1) detection is not limited to a parental site appears inconsistent with the claims requirement that the ‘an initial state distribution are deduced in virtue of prior data” and “combining with genetic information of a related individual”.  While an analysis of read data can be performed using HMM and difference between the fetal cfDNA and any reference can be accomplished, it appears that informative information for the claim is derived in the context of a related individual like the mother and/or father to provide for an initial distribution of possible haplotypes.  With respect to arguments of analyzing a plurality of sites as an improvement, the evidence of record does not appear to indicate that this a new or novel step that represents an improvement.  
Under Step 2B, Applicants argue that the claim provides significantly more than the judicial exception itself when the claim is considered as a whole.  Applicants argue that the claim as amended provides for physical steps and the analysis does not provide for well-understood, routine nor conventional elements citing the amendment to include the Viterbi algorithm and its use to save sequencing time and improving performance of accuracy and amount of data during the analysis.  Applicant’s arguments have been fully considered, but not found persuasive.
As provided in Lo the analysis of cfDNA from pregnant female blood surveyed multiple sequences/reads in the analysis and determination of haplotypes of the fetus.  With respect to arguments that the claims as a whole provides significantly more appears to be based on possible improvements of accuracy and amounts of information analyzed.  In review of the evidence of record, there does not appear to be an improvement by simply applying the use of HMM to the analysis of fetal haplotypes.  The application or use of Viterbi algorithm representing a transition matrix from a previously predetermined region appears to only provide the initial state, i.e. the haplotypes of related individuals such as the mother and father, and like in Fan et al. is the appropriate context to evaluate and differentiate read data from a mixed cfDNA sample such as that in the blood of a pregnant female.  Therefore for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
The closest art of record appears to be Liang et al (IEEE, Vol 4, No 3, 2007- of record), Cooper et al. (Nat Gen 40:10 Oct 2008) and Lo et al. (WO 2011/057094 Al of record) where Lo et al. provide for guidance that the fetal sequences can be evaluated by comparing the fetal sequences to related sequences of the parents (page 12 for example). Lo et al. provide for a variety of analysis tools for the comparison, but Lo et al. does not specifically teach to use HMM. The use of HMM was known as evidenced by Liang et al. who teach and provide detailed guidance for implementing a method using HMM for sequence analysis.  However, there is no specific teaching nor motivation to practice the analysis with the use of the matrix set forth in the amended claims or of the read data of cfDNA set forth in the instant claims.
In addition, Lawrence R. Rabiner (1989) which has been cited in the specification in support of the use of Viterbi algorithm with HMM is noted and has been made of record.  In review, Rabiner provides an overview of the use of HMM and Viterbi for the expectation of states, and the use of hidden states in evaluating patterns, providing an exemplifying discussion for the usefulness in voice recognition as well as other patterns.  It is noted that D2-D7 cited in the EU Search Report while not all provided into the record appear to provide for base calling from information from the sequencer itself, and not directed to analysis steps of determining haplotype of the fetus from the resulting read data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631